TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-07-00169-CV


Patricia Jane Everett, Individually and as Executrix of the Estate of
Jane T. Everett, Deceased, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT

NO. D-1-GV-06-001909, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N


	Appellant Patricia Jane Everett, Individually and as Executrix of the Estate of Jane
T. Everett, Deceased, has filed an unopposed motion to dismiss her appeal.  See Tex. R. App. P.
42.1(a)(1).  We grant the motion and dismiss the appeal.


  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Puryear and Henson

Dismissed on Appellant's Motion

Filed:   June 13, 2007